Citation Nr: 1012326	
Decision Date: 04/01/10    Archive Date: 04/14/10	

DOCKET NO.  05-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether the appellant's character of discharge for his 
period of service from August 1968 to June 1970 is a bar to 
eligibility for VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from August 1968 to 
June 1970.  He had service in Vietnam from July 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 Administrative 
Decision of the VARO in San Diego, California, that 
determined that the appellant was barred from eligibility 
for VA compensation benefits.  

The appellant and his representative appealed the 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009 the Court granted 
a Joint Motion for Remand (JMR) because of a failure by VA 
to comply with the notice provisions of VA's Adjudication 
and Procedure Manual and Manual Rewrite M21-1-MR.  The case 
was then returned to the Board for appellate review.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant should further action be required.  


REMAND

Based on a review of the evidence of record, the Board 
believes further development is in order and the case is 
REMANDED for the following actions:  

1.  The RO should review the record and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  The appellant is to be 
notified of the requirements for 
eligibility to VA compensation and 
pension benefits, to include the 
provisions of 38 C.F.R. § 3.12 (2009) 
regarding character of discharge, 
including § 3.12(d)(4).  He should be 
given an opportunity to provide any 
additional evidence supporting his 
assertions that he should be declared 
eligible for VA compensation benefits.  
The notice to him should fully 
incorporate the provisions of M21-1-MR.  

2.  The RO should then readjudicate the 
claim on appeal in light of all the 
evidence of record.  If the issue 
remains denied, the appellant should be 
provided with a Supplemental Statement 
of the Case after the issue on appeal, 
and afforded a reasonable period of time 
in which to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



